Citation Nr: 1342675	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  11-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to reopen a previously denied claim of service connection for a mental disability other than posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, psychosis and depressive disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1974 to October 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran's notice of disagreement was received in October 2010.  A statement of the case was issued in December 2010, and a statement accepted by the RO as a substantive appeal was received in July 2011. 

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An April 2008 rating decision denied the Veteran's claim for service connection for a mental disability other than PTSD.  The Veteran did not file a notice of disagreement, and new and material evidence was not received within one year of the April 2008 determination.  Thus, the RO decision became final.  

2.  Since the final April 2008 rating decision denying service connection for a mental disability other than PTSD, evidence relating to an unestablished fact necessary to substantiate the claim and which is neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim has been received


CONCLUSIONS OF LAW

1.  The April 2008 rating decision denying service connection for a mental disability other than PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  New and material evidence has been received to reopen the claim for service connection for a mental disability other than PTSD.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that here is no need to undertake any review of VCAA compliance with regard to the issue of whether new and material evidence has been received to reopen a previously denied claim of service connection for a mental disability other than PTSD because the issue is being reopened.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  There is, therefore, no harm to the Veteran as a result of any deficiency of Kent notice.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed on remand. 

II. New and Material Evidence

The Veteran's original claim to entitlement to service connection for a mental disability other than PTSD was denied in March 2008 on the basis that the Veteran did not have a mental disability that was causally related to service.  After receiving private treatment records that included a diagnosis of psychosis, the RO again denied the Veteran's claim in April 2008.  After receiving the Veteran's STRs, the RO again denied service connection for a mental disability other than PTSD in another April 2008 rating decision.  Although notified of the RO's decision and of his right to appeal, the Veteran did not initiate an appeal of that decision.  See 38 C.F.R. § 20.200.  Moreover, he did not submit new and material evidence within one year of the April 2008 rating decision.  Accordingly, the April 2008 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a "low threshold."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

In April 2008, the RO denied the Veteran's claim to entitlement to service connection for a mental disability other than PTSD because the Veteran did not have a mental disability that was causally related to service.  Generally, service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Included in the items of evidence received subsequent to RO's April 2008 rating decision are statements from the Veteran regarding in-service events that he asserts caused him depression, stress and nightmares.  In a February 2010 statement, the Veteran alleged he was attacked by a fellow service member while on active duty in Japan.  As a result, he alleged he was sent to Camp Hanson, where he was mistreated.  As a consequence, the Veteran said he has trouble sleeping, nightmares, depression, mood swings, terrible thoughts and trouble keeping a job.  In a July 2011 statement, the Veteran alleged that while serving at Marine Corps Base Camp Pendleton, he saw another service member strike the ground after a parachute failed to open.  He said he still has nightmares about the event.  

As these statements were submitted after the RO's April 2008 rating decision, they could not have been considered by prior decision makers, and hence are new.  Moreover, considering the low threshold standard and presumption of credibility, the Veteran's statements are material because such a continuity of symptoms is one way of showing a link to service, which was the element of service connection lacking.  Accordingly, the claim has been reopened.  


ORDER

New and material evidence having been received, the claim for service connection for a mental disability other than PTSD is reopened.  The appeal is granted to this extent, subject to the following remand. 


REMAND

Although the appeal came to the Board with two separate psychiatric disability issues, in view of the reopening of the claim based on mental disability other than PTSD, the Board believes it now appropriate to consider that the appeal now is limited to one broader issue, described as entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, psychosis and depressive disorder.  As a result, consideration will not be given to whether any mental health disorder the Veteran may be diagnosed with is causally related to his service.  

Additionally, in view of the fact that certain medical records dated after the July 2010 VA examination show diagnoses of mental health disorders not diagnosed at the July 2010 examination, the Board believes that additional examination is now necessary to fully assist the Veteran with his claim. 

Accordingly, the case is hereby remanded to the RO for the following actions:

1.  The RO should take appropriate action to ensure that all VA records documenting mental health treatment since the most recent supplemental statement of the case are associated with the claims file. 

2.  The Veteran should then be scheduled for a VA psychiatric examination by a psychiatrist, if possible.  It is imperative that the claims file be made available to and be reviewed by the examiner.  The examiner should clearly report all acquired mental health disorders diagnosed on examination.  

     a)  If a diagnosis of PTSD is made, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) related to any claimed in-service stressor.  If so, the examiner should identify the in-service stressor. 

     b)  As to any diagnosed acquired mental health disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder was manifested during service, within one year of discharge from service or is otherwise causally related to service.  

The examiner should furnish detailed reasons for all opinions. 

3.  The RO should then review the expanded record and determine (under a merits analysis) whether service connection is warranted for any diagnosed acquired mental health disability.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


